Citation Nr: 1416181	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-31 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for strain, right wrist, and deQuervain's tenosynovitis.

2.  Entitlement to an initial rating in excess of 10 percent for strain, left wrist, and deQuervain's tenosynovitis.

3.  Entitlement to an initial compensable rating for degenerative arthritis, right foot.

4.  Entitlement to an initial compensable rating for degenerative arthritis, left foot.

5.  Entitlement to an initial compensable rating for hammer toes, right foot.

6.  Entitlement to an initial compensable rating for hammer toes, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to August 2009.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to initial compensable ratings for hammer toes, right foot and left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Right wrist strain has been manifested by weakness, tenderness, and pain, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.

2.  Left wrist strain has been manifested by weakness, tenderness, and pain, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.

3.  The Veteran's right foot degenerative arthritis is manifested by pain with reported difficulty with walking and standing, but not moderately severe residuals of a right foot injury, or involvement of two or more major joints or two or more minor joints.

4.  The Veteran's left foot degenerative arthritis is manifested by pain with reported difficulty with walking and standing, but not moderately severe residuals of a left foot injury, or involvement of two or more major joints or two or more minor joints.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5215.

2.  The criteria for an initial rating in excess of 10 percent for a left wrist disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5215.

3.  The criteria for an initial 10 percent evaluation, but no more, for the Veteran's right foot degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2013).

4.  The criteria for an initial 10 percent evaluation, but no more, for the Veteran's left foot degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2013).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the issues on appeal concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also afforded VA medical examinations in September 2009 and May 2011.  38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (2013).  The duty to assist has been met.

Legal Criteria: Initial Ratings

The Veteran seeks higher initial ratings for service-connected wrist and foot disabilities.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Ratings for Right and Left Wrist Disabilities

The Veteran's service-connected right wrist strain and deQuervain's tenosynovitis, and left wrist strain and deQuervain's tenosynovitis, are each rated at 10 percent disabling under Diagnostic Code 5024-5215.  The Veteran contends he is entitled to initial ratings in excess of 10 percent for each of his wrist disabilities.  Appellant's Brief 4, December 2013.

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013).  Diagnostic Code 5024 is listed as part of a group of Diagnostic Codes governing disabilities to be rated by analogy to degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

The standardized description of joint measurements is provided in Plate I under 
38 C.F.R. § 4.71.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I (2013).  

The Veteran was afforded a September 2009 VA examination with regard to his right and left wrist sprain.  He reported weakness, tenderness and pain.  He denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as three times per month, lasting for three days each at a severity level of six.  The flare-ups occur spontaneously and as a result of physical activity, and are alleviated by rest.  During the flare-ups, the Veteran reported pain and limitation of motion of the joint, manifesting in difficulty with grasping or griping items, typing, and lifting items.  The Veteran also reported a diagnosis of deQuervain's tenosynovitis of the bilateral wrists.  He reported pain in both wrists which occurs two times per month and lasts for three days each at a severity level of six.  The pain is exacerbated by physical activity and relieved by rest and over the counter pain medication.  The Veteran reported difficulty with grasping and typing during flare-ups.  Id. at 3.  On physical examination, the VA examiner found tenderness in both wrists.  The VA examiner found no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation.  Range of motion was within normal limits bilaterally, with dorsiflexion to 70 degrees bilaterally, palmar flexion to 80 degrees bilaterally, radial deviation to 20 degrees bilaterally, and ulnar deviation to 45 degrees bilaterally.  Repetitive range of motion was possible, and no additional degree of limitation from pain, fatigue, weakness, lack of endurance, or incoordination was found after repetitive use.  Id. at 6-7.  X-ray findings were within normal limits bilaterally.  Id. at 15.

The Veteran was afforded a May 2011 VA wrist examination.  He reported pain, stiffness, and weakness bilaterally.  No abnormalities were found on physical examination.  Id. at 4-5.  Range of motion was within normal limits bilaterally, with dorsiflexion to 70 degrees bilaterally, palmar flexion to 80 degrees bilaterally, radial deviation to 20 degrees bilaterally, and ulnar deviation to 45 degrees bilaterally.  Repetitive range of motion was possible, and no additional degree of limitation from pain, fatigue, weakness, lack of endurance, or incoordination was found after repetitive use.  X-ray findings were within normal limits bilaterally.  Id. at 5.

Based on the above, the evidence of record does not establish that the Veteran's right and left wrist disabilities warrant evaluations in excess of 10 percent for any period on appeal.  The weight of the evidence does not demonstrate compensable limitation of motion of either wrist, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Rather, x-ray findings of the wrists in September 2009 and May 2011 revealed no abnormalities.  

The Board has considered application of 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, supra for the entire appeal period, specifically the additional limitations of motion due to pain, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree.  Although the September 2009 and May 2011 VA examination reports note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 10 percent in this case.  The VA examiners specifically addressed such considerations as pain, fatigue, and weakness and the clinical findings do not show that pain on use or during flare ups results in additional functional limitation to the extent that the right or left wrist limitation of motion would warrant a higher rating under Diagnostic Code 5215.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Overall, the currently assigned 10 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected wrist disabilities during the pendency of the claim. 

The Veteran is competent to report his observable wrist symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of such conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record or any VA examination report demonstrate any objective finding of ankylosis, muscle injury, limitation of motion of the individual fingers, or nonunion or malunion of the radius or ulna.  Finally, the September 2009 VA examination report notes that the Veteran has no scars related to his wrist disabilities; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Therefore, the Board finds that disability ratings in excess of 10 percent are not warranted for the Veteran's service-connected right and left wrist disabilities for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, entitlement to initial ratings in excess of 10 percent for the Veteran's right and left wrist disabilities for the entire period must be denied.

Initial Rating for Right and Left Foot Disabilities

The Veteran's service-connected right foot degenerative arthritis and left foot degenerative arthritis are each rated at noncompensable (zero percent) evaluations under Diagnostic Code 5003-5284.  The Veteran contends he is entitled to initial compensable ratings for each of his foot disabilities.  Appellant's Brief 4, December 2013.

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation requires severe residuals. A 40 percent evaluation is to be assigned where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013). 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  In the absence of limitation of motion, a 10 percent disability evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

At the September 2009 VA examination, the Veteran reported experiencing a right foot strain while in service.  He reported localized pain in the right foot which occurs two times per month, lasting two days each time.  From 1 to 10 (10 being the worst pain) the pain level is at 4.  The pain can be exacerbated by physical activity and is relieved by rest and over the counter pain medication.  The Veteran reported that he is able to function with medication during flare-ups.  He reported pain and stiffness at rest, but denied weakness, swelling or fatigue.  He reported pain and stiffness while standing or walking, and denied weakness, swelling or fatigue.  The Veteran reported that the overall functional impairment consists of difficulty with walking or running.  On physical examination, no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation were found bilaterally.  Active motion in the metatarsophalangeal joint of the great toe was found bilaterally.  Palpation of the plantar surface of the feel did not reveal tenderness.  Upon both weight bearing and non-weight bearing examination, alignment of the Achilles tendons were normal bilaterally.  Pes planus, pes cavus, Morton's Metatarsalgia, Hallux valgus, and Hallux rigidus were not present.  The VA examiner did find hammer toes bilaterally.  The Veteran did not have any limitation with standing or walking, and does not require any type of support with his shoes.  Id. at 13-14.  X-ray findings revealed hammer toe and osteoarthritis of the feet bilaterally.  Id. at 15.
	
At the May 2011 VA examination, the Veteran reported vague diffuse subjective midfoot pain bilaterally, that occurred while standing, walking, and at rest.  Swelling, heat, redness, stiffness, fatigability, or weakness was not present.  The Veteran did not report experiencing flare-ups.  He reported being able to stand more than one hour but less than three hours, and walk more than a quarter of a mile but less than one mile.  .  On physical examination, the VA examiner found no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, or other limitations.  Vague diffuse subjective midfoot tenderness was found bilaterally.  Malunion or nonunion of the tarsal or metatarsal bones was not found.  Gait was normal.  Id. at 2.  X-ray findings revealed mild hallux valgus bilaterally, but no acute bony abnormalities or significant degenerative changes.  Id. at 3.

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports 10 percent ratings for the right and left foot disabilities, but a 20 percent ratings are not warranted.  The weight of the evidence shows that the veteran has pain of both feet that occurs while standing, walking and at rest.  The May 2011 VA examination noted diffuse subjective midfoot tenderness bilaterally.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's bilateral foot disability more nearly approximates moderate residuals of foot injury.  The Board finds that the weight of the lay and medical evidence does not demonstrate moderately severe residuals that would warrant  20 percent ratings for the feet.  The VA examination reports indicated that there was no painful motion, swelling, instability, weakness, edema or abnormal weight bearing.  While during the September 2009 examination reported overall functional impairment  consisting of difficulty with walking or running, the examiner indicated that the Veteran did not have any limitation with standing or walking and did not require any type of support with his shoes.  At the time of the May 2011 VA examination, the Veteran reported that he was able to stand more than one hour but less than three hours and walk more than a quarter of a mile but less than one mile.  Thus the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's right and left foot disabilities warrant 20 percent evaluations for any period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The weight of the evidence does not demonstrate any limitation of motion, or X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to report his observable foot symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of such conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Code 5284 specifically contemplates the nature of the Veteran's service-connected foot disability.  Additionally, the September 2009 VA examination report notes that the Veteran has no scars related to his foot disabilities; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118. 

Therefore, the Board finds that initial 10 percent disability ratings, but no more, are warranted for the Veteran's service-connected right and left foot disabilities for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  Accordingly, entitlement to initial 10 percent ratings for the Veteran's right and left foot disabilities for the entire period are granted

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  A December 2009 private physical therapy record, received by VA in July 2010, provides employer contact information and lists his current occupation as "computer programmer."  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, with regard to the Veteran's right and left wrist disabilities, the Board finds that the symptomatology and impairment caused by those disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, weakness, tenderness, and stiffness, and of flare-ups that cause limitation of motion, are specifically contemplated in the criteria for evaluating his wrist disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate compensable limitation of motion of the wrist, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As noted, x-ray findings in September 2009 and May 2011 revealed no abnormalities.  

The Board further finds that the symptomatology and impairment caused by the Veteran's right and left foot disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and function impairment including difficultly walking and running are contemplated in the criteria for evaluating his foot disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate moderately severe residuals of a foot injury, limitation of motion, or X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected wrist and foot disabilities.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for strain, right wrist, and deQuervain's tenosynovitis is denied.

An initial rating in excess of 10 percent for strain, left wrist, and deQuervain's tenosynovitis is denied.

An initial 10 percent rating for degenerative arthritis, right foot is granted.

An initial 10 percent rating for degenerative arthritis, left foot is granted.


REMAND

In an October 2009 rating decision, the RO granted service connection for hammer toes, right foot, hammer toes, left foot, degenerative arthritis, right foot, and degenerative arthritis, left foot, in pertinent part.  The Veteran submitted a timely notice of disagreement in December 2009, expressing his intent to appeal the issues of "R foot, L foot," among other issues.  The RO issued a July 2010 statement of the case, addressing the issues of degenerative arthritis, right foot, and degenerative arthritis, left foot, but not the issues of hammer toes, right foot, and hammer toes, left foot.  In a December 2014 statement, the Veteran's representative clarified that the Veteran wished to appeal all issues relating to the feet.  Appellant's Brief 2-3, December 2013.

Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to initial compensable ratings for hammer toes, right foot and left foot, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2013).

Accordingly, the issues of entitlement to initial compensable ratings for hammer toes, right foot and left foot, are REMANDED for the following action:

Provide the Veteran and his agent with a statement of the case regarding the issues of entitlement to initial compensable ratings for hammer toes, right foot and left foot.  Please advise the Veteran and his agent of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


